Citation Nr: 0940496	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  07-18 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement for service connection for claimed posttraumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dylan Daniels, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1981 to August 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of the Winston-
Salem RO that denied service connection for PTSD.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The Veteran is not shown to have a diagnosis of PTSD that 
is based on a verified stressor or other event of his period 
of active service.  



CONCLUSION OF LAW

The Veteran does not have a disability manifested by PTSD due 
to disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304(f) (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

The notice requirements of VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence that may be 
relevant to the claim.  

The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, the degree of disability, and the effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

However, insufficiency in the timing or content of the VCAA 
notice is harmless if the defect is not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).  

In a July 2005 letter, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the Veteran, 
what information and evidence will be obtained by VA, and the 
need to advise VA of or submit any further evidence that 
pertained to the claim.  Subsequently, in a May 2006 letter, 
he was advised of how disability ratings and effective dates 
were assigned.  

The case was thereafter readjudicated in an April 2007 
Statement of the Case.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (where notice was not provided prior to 
the RO's initial adjudication, this timing problem can be 
cured by the Board remanding for the issuance of a VCAA 
notice followed by readjudication of the claim by the RO); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as a statement of the 
case or a supplemental statement of the case, is sufficient 
to cure a timing defect).  Hence, the Board finds that the 
VCAA notice requirements have been satisfactorily met in this 
case.  

The Board is also satisfied VA has made reasonable efforts to 
obtain relevant records and evidence.  Specifically, the 
information and evidence that has been associated with the 
claims file includes the Veteran's service personnel records, 
the Veteran's service treatment records, post service VA 
treatment records and private records, a buddy statement in 
support of the Veteran's claim, and the Veteran's 
statements.  

As noted in more detail hereinbelow, the RO submitted 
requests to the U.S. Army and Joint Services Records Research 
Center (JSRRC) in pursuit of verification of the Veteran's 
claimed stressors. 

The Veteran has not been afforded a VA examination.  However, 
as detailed hereinbelow, he has not presented evidence of a 
verified or verifiable stressor.  Since the Veteran has not 
submitted a prima facie case without that evidence, a VA 
examination is not required.  See 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4)(i).   

In any event, the evidence of record shows that the Veteran 
is currently diagnosed with PTSD.  The severity of his 
symptoms is not pertinent to the claim until such time as his 
disorder is service connected.

Accordingly, no purpose would be served by remanding for 
medical examination at this time.  Remands that would only 
result in imposing additional burdens on VA, with no benefit 
flowing to the claimant, are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran has been specifically 
notified of the evidence needed to substantiate the claim, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  

The Veteran was an active participant in the claims process 
and he responded to VA's requests for information.  Any error 
in the notice is not shown to have affected the essential 
fairness of the adjudication or to cause injury to the 
claimant.  Id.  As such, there is no indication that there is 
any prejudice to the Veteran in considering this matter on 
the merits.  See Conway, supra; Dingess, supra; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f).   

In this case, the medical evidence of record includes a 
September 2005 private examination and a March 2006 VA mental 
health clinic evaluation diagnosing PTSD related to the 
Veteran's period of active service.  Accordingly, the Board 
finds that the first and second elements of service 
connection for PTSD are satisfied.  See 38 C.F.R. § 3.304(f).  

However, the Board is not required to grant service 
connection for PTSD just because a physician or other health 
care professional has accepted the veteran's description of 
his active service experiences as credible and diagnosed the 
veteran as suffering from PTSD.  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

Rather, the veteran must still present credible supporting 
evidence establishing the occurrence of a recognizable 
stressor during service. The evidence necessary to establish 
this element varies depending on whether the veteran 
"engaged in combat with the enemy."  West v. Brown, 7 Vet. 
App. 70, 76 (1994).  

If the veteran's claimed stressor relates to an event in 
which he engaged in combat with the enemy, his lay testimony, 
alone, is sufficient to verify the claimed in-service 
stressor.  VAOPGCPREC 12-99, p. 4 (October 18, 1999); Gaines 
v. West, 11 Vet. App. 353 (1998).  

When the claimed stressor is not related to combat, the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  

In such cases, the record must contain service records or 
other corroborative evidence that substantiates the veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

The Board is not required to accept a veteran's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  Indeed, the 
Board may not accept a veteran's uncorroborated account of 
his in-service stressor as evidence supporting a claim for 
PTSD if the claimed stressor is not related to combat.  See 
Moreau, Dizoglio, West (Carlton), Zarycki, above.  

The Veteran's February 2006 stressor statement shows that at 
the end of a thirty day training mission, as the service men 
were preparing to leave the training area, one of them 
slipped off a tank into a sweeper, causing him to be 
seriously injured, broken up and "mawed."

The RO requested verification of the Veteran's claimed 
stressor from the JSRRC based on the information he provided.  
In March 2007, JSRRC responded that the Veteran did not 
provide enough information (i.e. names of serviceman and full 
unit designation) for JSRRC to verify his alleged stressor.  

Finally, the record on appeal includes an apparent "buddy 
statement."  The September 2005 statement's author explained 
that he arrived after the claimed accident had occurred and 
that the Veteran had been there to witness the accident first 
hand.  However, the letter fails to provide specific 
information that would assist in verifying the nature and 
extent of the claimed stressor or the Veteran's actual 
involvement in the claimed incident.  

Accordingly, the lay statement does not avail the Veteran.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting 
that "[t]he duty to assist is not always a one-way 
street").  

In conclusion, the Board finds that the Veteran has not 
identified a verified or potentially verifiable stressor to 
support his claim of service connection for PTSD. The record 
includes no credible evidence corroborating his accounts or 
any basis for VA further developing the record in this 
regard.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
absent credible evidence that a claimed in-service stressor 
occurred, which is an essential element for establishing 
service connection for PTSD, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  



ORDER

Service connection for claimed PTSD is denied.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


